Rugg, C.J.
This is an action of contract whereby the plaintiff seeks to recover against the defendants, alleged to be a copartnership, an aggregate of several items set forth in an account annexed. The case was referred to an auditor whose material findings áre these: “The plaintiff’s sales ledger, introduced in evidence, contained charges to the defendants for gas and oil delivered to them in various amounts and at different times corresponding to the items set out in the account annexed to its declaration. These charges were posted in the sales ledger from invoices which were made up from delivery slips the same day the deliveries were made. These entries, I find, were made in good faith, in the regular course of business and before this proceeding was commenced. There was no other evidence in the case. There was no evidence of any demand for payment, prior to the date of the writ, and I find that the defendants are indebted to the plaintiff in the sum of Eight Hundred Ninety-six and 46/100 (896.46) dollars, with interest to be added from May 13, 1926, the date of the writ.” The plaintiff filed a motion for judgment in its favor, as did also the defendants: The plaintiff’s motion was allowed; the defendants’ motion was denied subject to the exceptions of the defendants.
It is provided by G. L. c. 233, § 78, that “An entry in an account kept in a book ... or by any other ’system of *129keeping accounts shall not be inadmissible in any civil proceeding as evidence of the facts therein stated because it is transcribed or because it is hearsay or self-serving, if the court finds that the entry was made in good faith in the regular course of business and before the beginning of the civil proceeding aforesaid.” It has been held that such an entry is admissible to show to whom the account is charged, that is to say, to whom the goods were sold and delivered. Taylor v. Harrington, 243 Mass. 210, 213. Although that decision related to a single defendant, in principle it is equally applicable to the case at bar where the account was charged against a partnership. The statute changed the preexisting law as declared in Keith v. Kibbe, 10 Cush. 35, and numerous cases following it. There is nothing inconsistent with this conclusion in Kaplan v. Gross, 223 Mass. 152, 154. The judge stated that “as to the defendants’ request for rulings, my view of the law is that inasmuch as the auditor has found for the plaintiff on the evidence supplied by the account books, alone, it must be inferred that those books contain sufficient to show all of the necessary elements required to prove a sale of goods, and delivery of the goods to the defendants for a price.” We interpret this to mean not that the judge felt under a compulsion to make the inference, but that the reasonable interpretation of the auditor’s report was that the books of account showed the elements stated, and that so far as it was a matter of inference and interpretation he made such inference. In this he was correct. Of course, a judge in passing upon an auditor’s report so far as necessary draws his own inference from the facts stated. Fisher v. Doe, 204 Mass. 34, 40. The general finding of the trial judge imports the drawing of all rational inferences of which the case is susceptible and the finding of all necessary subsidiary facts, and that finding will not be reversed if upon any view it can be sustained. Moss v. Old Colony Trust Co. 246 Mass. 139, 143. There was no error of law in the rulings made and in the denial of the requests presented.

Exceptions overruled.